DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 7/28/2022, has been entered and made of record. Claims 1-9,11-20, and 22-26 are pending in the application.

2.	Applicant’s amendment to independent claims 1 and 14 has overcome the rejections under 35 U.S.C. 112(a), (b) of the previous Office action.

Claim Interpretation
	Interpretation of claims 2,3,15, and 16. These claims require that object categories and category instance information are/is “selected from the list consisting essentially of….” As claims during patent examination are given their broadest reasonable interpretation consistent with the specification (MPEP 2111), the Examiner submits that a selection need not be limited to all selectable options. That is, a selection may include a subset of selectable options. Therefore, the Examiner submits that limitations of claims 2,3,15, and 16 are satisfied if a reference discloses object categories and category instance information selected from at least one of the listed claimed options.


Claim Objections
Claim 14 is objected to because of the following informalities: On line 11, “generating” should be amended to “generat[[ing]]e.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7,22, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 7: lack of antecedent basis
Claim 7 recites the limitation, “said factors,” on line 1. The “plurality of factors” of claim 1, which would have established sufficient basis for “said factors” of claim 7 has been deleted in claim 1. Therefore, the language of claim 7 does not have sufficient basis and is, therefore, indefinite. Claim 7 will not receive a prior art rejection; the Examiner suggests canceling claim 7 to overcome this rejection.
Claims 22 and 23: dependence on a canceled claim
Claim 22 is indefinite because it depends on claim 21, which has been canceled by this response. Claim 23 is rejected as indefinite because it depends on claim 22 and, therefore, indirectly on cancelled claim 21. Claim 22 could legitimately depend on any of claims 15-19; the Examiner suggests amending claim 22 to depend on one of these claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6,9,11,14-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutz et al. (US 2019/0068895).
As to claim 1, Hutz et al. teaches a system (Fig. 1, system “100”) comprising: an image capture device (Fig. 1, internal components of camera “104”), an identity-correlated region detection logic (Fig. 2, at least detection flows “220A-220C,” category determination flow “230,” and HOI flow “240”; [0080]), an obscuring logic (Fig. 2, at least region obfuscation flow “250”; [0080]), and a privacy protected image output logic (Fig. 2, at least region obfuscation flow “250” and output flow “260”; [0080]);
the image capture device configured to receive an image; wherein the image is a still 
image, a sequence of images, or a moving picture image ([0025], lines 1-3); 
the identity-correlated region detection logic configured to: 
detect one or more identity-correlated object categories ([0038]; [0040], lines 1-3; 
{The object categories are at least a user’s face, a user’s hand, and a keyboard on which the user types.}); 
determine category instance information about said one or more identity- 
correlated object categories ([0040], lines 15-20; {The category instance information is the detection of a keyboard when a user is interacting with it.}); and 
the obscuring logic configured to generate obscuring data based at least in part on the 
above-described category instance information from the identity-correlated region detection logic ([0040], lines 13-15); and 
privacy protected image output logic configured to form and output a replacement 
image based on the obscuration data and the image ([0048], lines 1-5; {The 
Examiner interprets the claimed replacement image as an original image with obfuscation.}). 
As to claim 2, Hutz et al. teaches the system of Claim 1, wherein said object categories are selected from the list consisting essentially of: human faces ([0038], lines 14-16), nametags, tattoos, and automobile license plate numbers.
As to claim 3, Hutz et al. teaches the system of Claim 1, wherein said category instance information is selected from the list consisting essentially of: location ([0041]; {The user’s hand is located at a position of the keyboard when typing.}), shape, geometry, and dimension.
As to claim 4, Hutz et al. teaches the system of Claim 1, wherein the detection logic is configured to detect a combination of regions constituting personal identification information ([0041], lines 5-16).
As to claim 5, Hutz et al. teaches the system of Claim 1, wherein the detection logic is configured to detect particular positionings and patterns of constituent regions ([0041], lines 5-13; {The claimed positioning is the hand at the keyboard, and the claimed pattern is one that amounts to a hand, face, or keyboard.}); and said obscuring logic is configured to generate obscuring data comprising one or more of the constituent regions that contain at least a partial obscuring of the particular positionings ([0041], lines 18-20).
As to claim 6, Hutz et al. teaches the system of Claim 1, wherein the obscuring logic is configured to receive the category instance information from the identity-correlated region detection logic (Fig. 2, flow from “230” to “250”).
As to claim 9, Hutz et al. teaches the system of Claim 1, wherein the image is a frame; and said obscuring logic is configured to obscure a corresponding region in a number of frames succeeding and a number of frames preceding the frame (Fig. 2, frames “210A-N”; [0041], lines 18-21; {The Examiner interprets the claimed image as the middle frame of a set of obfuscated frames. Therefore, frames before and after the middle frame are obfuscated.}).
As to claim 11, Hutz et al. teaches the system of Claim 1, wherein the system is configured to output a privacy protected image based on first obscuration data, second obscuration data, and the image ([0048], lines 1-3; {The Examiner interprets the claimed first and second obscuration data as obfuscation information respectively associated with two privacy regions in an image.}).
As to claim 14, Hutz et al. teaches a method for generating a privacy protected image (Figs. 1 and 2; [0005]) comprising the steps of:
providing an image capture device (Fig. 1, camera “104”), an identity-correlated region 
detection logic (Fig. 2, at least detection flows “220A-220C,” category determination flow “230,” and HOI flow “240”; [0080]), an obscuring logic (Fig. 2, at least region obfuscation flow “250”; [0080]), and a privacy protected image output logic (Fig. 2, at least region category determination flow “230,” obfuscation flow “250” and output flow “260”; [0080]); 
receiving an image with the image capture device; wherein the image is a still image, a 
sequence of images, or a moving picture image ([0025], lines 1-3); 
detecting one or more identity-correlated object categories with the identity correlated 
region detection logic ([0038]; [0040], lines 1-3; {The object categories are at 
least a user’s face, a user’s hand, and a keyboard on which the user types.}); 
determining category instance information about said one or more identity-correlated 
object categories with the identity correlated region detection logic ([0040], lines 15-20; {The category instance information is the detection of a keyboard when a user is interacting with it.}); 
the obscuring logic configured to generat[[ing]]e obscuring data based at least in part on 
the above-described category instance information from the identity-correlated region detection logic ([0040], lines 13-15); 
the privacy protected image output logic generating an object category ([0040], 
lines 1-3), generating an obscuration type ([0040], lines 13-15); and generating the privacy protected image using the object category, obscuration type, and the image; wherein said privacy protected image output logic is configured to form and output a replacement image based on the obscuration data and the image ([0048], lines 1-5; {The Examiner interprets the claimed replacement image as an original image with obfuscation.}).
As to claim 15, Hutz et al. teaches the method of Claim 14, wherein said object categories are selected from the list consisting essentially of: human faces ([0038], lines 14-16), nametags, tattoos, and automobile license plate numbers.
As to claim 16, Hutz et al. teaches the method of Claim 14, wherein said category instance information is selected from the list consisting essentially of: location ([0041]; {The user’s hand is located at a position of the keyboard when typing.}), shape, geometry, and dimension.
As to claim 17, Hutz et al. teaches the method of Claim 14 comprising the step of the detection logic detecting a combination of regions constituting personal identification information ([0041], lines 5-16).
As to claim 18, Hutz et al. teaches the method of Claim 14 comprising the step of the detection logic detecting particular positionings and patterns of constituent regions ([0041], lines 5-13; {The claimed positioning is the hand at the keyboard, and the claimed pattern is one that amounts to a hand, face, or keyboard.}); and said obscuring logic is configured to generate obscuring data comprising one or more of the constituent regions that contain at least a partial obscuring of the particular positionings ([0041], lines 18-20).
As to claim 19, Hutz et al. teaches the method of Claim 14 comprising the step of the obscuring logic receiving the category instance information from the identity-correlated region detection logic (Fig. 2, flow from “230” to “250”).
As to claim 24, Hutz et al. teaches the method of Claim 16 comprising the step of a privacy protected image output logic outputting a replacement image based on information received from an obscuration logic ([0048], lines 1-5; {The Examiner interprets the claimed replacement image as an original image with obfuscation.}).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 8,20,22,23,25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 2019/0068895) in view of Ra et al. (US 2016/0019415).
As to claim 8, Hutz et al. teaches the system of Claim 1, wherein said obscuring logic is configured to generate obscuring data to function as selectors or instructions for use by the privacy protected image output logic ([0040], lines 13-15). The claim, however, differs from Hutz et al. in that it requires that the obscuring logic configured to include encryption-based reversible obscuring data of one or more categories of identity-correlated regions.
In the same field of endeavor, Ra et al. discloses a system for reversibly obfuscating an object in an image (Figs. 1 and 3) using public-key encryption ([0059]). The system also generates a public key that is communicated to an external device along with the image and information regarding objects that are to be obfuscated (Fig. 3, step “340”; [0056], last six lines). In light of the teaching of Ra et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to selectively allow for reversible obfuscation of regions detected by the system of Hutz et al. using public key encryption and to generate and output the key information with the obfuscated image because an artisan of ordinary skill in the art would recognize the distinct security advantages that public-key encryption provides. Also, outputting the key with the obfuscated image would allow the images’ owner or third parties to de-obfuscate image regions where detail may be important. 
The combination of Hutz et al. and Ra et al. detailed above forms the basis for the rejection of claims 20,22,23,25, and 26 that follow.
As to claim 20, Hutz et al., as modified by Ra et al., teaches the method of Claim 14 comprising the step of the obscuring logic obscuring data to function as selectors or instructions for use by the privacy protected image output logic ([0040], lines 13-15); the obscuring logic configured to include encryption-based reversible obscuring data of one or more categories of identity-correlated regions (see Ra et al., [0059]).
As to claim 22, Hutz et al., as modified by Ra et al., teaches the system of [any of Claims 15-19], wherein the obscuring logic is configured to include encryption-based reversible obscuring into one or more categories of identity-correlated regions (see Ra et al., [0059]).
As to claim 23, Hutz et al., as modified by Ra et al., teaches the system of Claim 22, wherein the obscuring logic is configured to generate category-appropriate encryption parameters and to provide the parameters to the privacy protected image output logic (see Ra et al., [0056], last six lines).
As to claim 25, Hutz et al., as modified by Ra et al., teaches the method of Claim 24, comprising a step of the obscuring logic including encryption-based reversible obscuring into one or more categories of identity-correlated regions (see Ra et al., [0059]).
As to claim 26, Hutz et al., as modified by Ra et al., teaches the method of Claim 25, wherein the obscuring logic generates category- appropriate encryption parameters and to provide the parameters to the privacy protected image output logic (see Ra et al., [0056], last six lines).


2.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 2019/0068895) in view of Pogolerik (US 2019/0042871).
As to claim 12, Hutz et al. teaches the system of Claim 11, comprising: a housing containing the image capture device (Fig. 1, outer casing of camera “104” enclosing its internal components); said housing configured to resist direct access to the image capture device (Fig. 1; {Fig. 1 shows a camera with enclosed components. Thus, direct access to those components is not possible.}). The claim, however, differs from Hutz et in that it requires that the obscuring logic be contained within the housing
In the same field of endeavor, Pogolerik discloses an imaging system for blurring sensitive information in a captured image (Figs. 5,12, and 14; [0124]). The system includes camera functionality (Fig. 12, imaging device “1202”) and a blurring processor (Figs. 6 and 12) enclosed in a single housing along with a transmitter for transmitting blurred images to an external device (Fig. 14, antenna “1408”). In light of the teaching of Pogolerik, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform the obfuscating processing of Hutz et al. within the video camera (Fig. 1, “104”) and to transmit the obfuscated images to the server (Fig. 1, “110”) because an artisan of ordinary skill in the art would recognize that this would lessen the processing load on the server and allow it to be designed solely for storage purposes, in the context of Hutz’s operation.
As to claim 13, Hutz et al., as modified by Pogolerik, teaches the system of Claim 12, comprising an electronic image transmitter configured to communicate the privacy protected image to a receiver device external to the housing (see Pogolerik, Fig. 14, antenna “1408”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/1/2022